DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10, 12, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1.  Wakimoto discloses (see, for example, FIG. 14) a semiconductor device comprising a first conductivity type semiconductor layer 201, circuit element 205, first electrode 209, and an electric-field relaxation region 208.  The first conductivity type semiconductor layer 201 is n-type and the electric-field relaxation 208 is p-type (i.e. second conductivity type impurity region).  Wakimoto does not clearly disclose the first electrode forming a Schottky junction with the part of the semiconductor layer.  However, Ueno discloses (see, for example, FIG. 31) a semiconductor device comprising a first electrode 22, semiconductor layer 70, and Schottky junction portion 74.  In paragraph [00127], Ueno discloses the Schottky junction between the electrode and semiconductor layer.  It would have been obvious to one of ordinary skill in the art to have the first electrode forming a Schottky junction with the part of the semiconductor layer in order to reduce power loss.
Regarding claim 2, see, for example, FIG. 14 wherein Wakimoto discloses an electric-field relaxation region 208, and being p-type (i.e. second conductivity type impurity region).

14cm-3 to 1x1022cm-3.  However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use this range in order to minimize the defects inherent in the silicon carbide semiconductor, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, see, for example, FIG. 14 wherein Wakimoto discloses the electric-field relaxation region 208 reaching the end surface of the semiconductor layer 201.
Regarding claim 12, see, for example, FIG. 14 wherein Wakimoto discloses a MIS transistor structure being formed at the front-surface portion of the semiconductor layer.
Regarding claim 13, see, for example, FIG. 14 wherein Wakimoto discloses a peripheral region having a flat portion along with the semiconductor layer 1.  The electric-field relaxation region 14 reaches the rear surface of the semiconductor layer 201. 
Regarding claim 20, see, for example, FIG. 14 wherein Wakimoto discloses a second electrode SOURCE that is formed the semiconductor layer 201 and that is electrically connected to a source of the MIS transistor structure.

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 as applied to claims 1, 2, 6, 10, 12, 13, and 20 above, and further in view of Yoshikawa et al. US 2014/0361312 A1.  Wakimoto in view of Ueno does not clearly disclose the second conductivity type impurity region having an impurity concentration of 1 x 1018cm-3 to 1 x 1022cm-3; however, Yoshikawa discloses (see, for example, FIG. 1, and paragraph [0080]) an electric-field relaxation region having a concentration of 1x1018 cm-3.  It would have been obvious to one of ordinary skill in the art to have the second conductivity type impurity region having an impurity concentration of 1 x 1018cm-3 to 1 x 1022cm-3 in order to improve isolation, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

4.	Claims 3, 4, 8, 9, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 as applied to claims 1, 2, 6, 10, 12, 13, and 20 above, and further in view of Tokuda et al. US 2005/0029568 A1.  Wakimoto in view of Ueno does not clearly disclose the electric-field relaxation region being formed inwardly away from the end surface of the semiconductor layer.  However, Tokuda discloses (see, for example, FIG. 2) a semiconductor device comprising an electric-field relaxation region 14 being formed inwardly away from the end surface of the semiconductor layer 1.  It would have been obvious to one of ordinary skill in the art to have the electric-field relaxation region being formed inwardly away from the end surface of the semiconductor layer in order to have space on both sides of the semiconductor layer for ease of processing when one forms the relaxation region in the semiconductor layer.
	Regarding claims 4, and 11, see, for example, FIG. 2 wherein Tokuda discloses the region (i.e. peripheral impurity region) of semiconductor layer 1 that is directly to the right of the electric-field relaxation region 14, first electrode 2/8, and auxiliary electrode 15.  
	 

	Regarding claim 19, see, for example, FIG. 2 wherein Tokuda discloses a surface termination structure 10.

5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 in view of Tokuda et al. US 2005/0029568 A1 as applied to claims 3, 4, 8, 9, 11, and 19 above, and further in view of JPO 2009123914 as disclosed by applicant’s IDS filed 1/11/21.  Wakimoto in view of Ueno in view of Tokuda does not disclose the first electrode forming a Schottky junction with the part of the semiconductor layer and the peripheral impurity region.  However, JPO 2009123914 discloses (see, for example, figure 3) a semiconductor device comprising a first electrode forming a Schottky junction with the part of the semiconductor layer 104/114 and a peripheral impurity region 116.  It would have been obvious to one of ordinary skill in the art to have the first electrode forming a Schottky junction with the part of the semiconductor layer and the peripheral impurity region in order to have a reverse breakdown voltage and a low on-state voltage without increasing a leakage current.

6.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 as applied to claims 1, 2, 6, 10, 12, 13, and 20 above, and further in view of Yoshikawa US 2012/0211768 A1.  Wakimoto in view of Ueno does not clearly disclose a concave portion.  However, Tokuda discloses (see, for example, FIG. 17) a semiconductor device comprising a concave portion 13.  It would have been obvious to one of ordinary skill in the art to have the concave portion in order to adequately enclose the circuit element.
7.	Claims 15 thru 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto et al. US 9,018,633 B2 in view of Ueno US 2014/0169045 A1 as applied to claims 1, 2, 6, 10, 12, 13, and 20 above, and further in view of Nakazawa et al. US 2014/0001487 A1.  Wakimoto in view of Ueno does not clearly disclose a second electric-field relaxation region.  However, Nakazawa discloses (see, for example, FIG. 9) a semiconductor device comprising a second electric-field relaxation region 23.  It would have been obvious to one of ordinary skill in the art to have the second electric-field relaxation region in order to reduce the leakage current.
	Regarding claim 16, see, for example, FIG. 9 wherein Nakazawa discloses the first electrode 24, being in contact with the second electric-field relaxation region 23.
	Regarding claims 17, and 18, see, for example, FIG. 9 wherein Nakazawa discloses a plurality of the second electric-field relaxation regions 23 being arranged in a discrete and matrix manner in a striped manner.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1 thru 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,923,562 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations disclosed in the application and U.S. Patent are the same and any differences appear slight and would appear to be obvious modifications to one of ordinary skill in the art.  For example, claim 1 of the application appears to be slightly broader than claim 4 of U.S. Patent No. US 10,923,562 B2, and changes language such as “in the rear surface of the semiconductor layer” in claim 1 of the application as opposed to “in the active region” in claim 1 of U.S. Patent No. 10,923,562 B2; they generally contain the same structural limitations or at least would have been obvious modifications to one of ordinary skill in the art.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
March 22, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815